Affirmed and Memorandum Opinion filed August 4, 2005








Affirmed and Memorandum Opinion filed August 4, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00831-CR
____________
 
DONOVAN DWIGHT
SIMMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District
Court
Harris County,
Texas
Trial Court Cause No.
990,183
 

 
M E M O R A N D U M   O
P I N I O N
Appellant entered a guilty plea to burglary, and the trial
court sentenced him to three years= confinement in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a written notice of
appeal.  




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record, which he received on May 4, 2005.  No pro se response has been filed.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 4, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).